THE     ATTORNEYGENERAL
                              OFTEXAS

  GERALD C. MANN
  -N
ATroRNFzY (fENERAL




    Honorable'Charleg Lockhart
    State Treasurer
    Austin, Texas
                                    Opinion No. O-3855
                                    Re: Would the'3tat~eTreasurer be
                                         reqUlred"or permiti%% 'under
                                         Texas Statutes'to accept the
                                         describe8 deposit by the Re-
                                         public National Life Insurance
                                         Company?
    Att   In:   Mr. Chas. 0. Rice
    Dear Sir:
            Your letter of August 5, 1941, requesting an opinion-of
    this department, upon the above stated question, has been received.
                We quote from your letter as follows:
               "We hand you herewith a letter which this-depart-
          ment'received.today from Mr. George Van Fleet,
          Actuary of'Board'of Insurance Commissioners,  in
          regard to a certain type of deposit which the Re-
          public Nati,onalLffe Insurance Company desires to
          make with the State Treasurer  of Texas in order to
          secure a permit to transact business In the State
          of Illinois.
                "We would appreciate very~much an opinion from
          youin regard"to this matter at your very earliest
          corivenience,  as to whether or not the State Treasurer
          would be required or permitted under Texas.Statutes
          to accept such deposit for the purpose as above set
          forth.
              "You will note that this letter refers to an "'
          opinion previously rendered by the Attorney General's
          Department under date of December 1, 1937.
              "For your Information this opinion was written
          by Honorable Richard Brooks, Assistant Attorney'
          General.under Attorney General WillLam @Craw, and
          as we have some extra copies of this opinion, we are
          enclosing one of them herewlth."
Honorable Charley Lockhart, page 2         O-3855


        The letter from Mr. George Van Fleet, Actuary of the
Board of Insurance Commissioners, referred to in your inquiry,
reads as follows :
        "The Republic National Life Insurance Company,
    organized under the laws of this State In accord-
    ance with the prbvisions of Chapter 3, Title,~78,
    Revised ClVll Statutea of Texas of 1925,“iS ‘apply-
    ifigfor a certificate of tithorlty to transact bus-
    iness In the State of Illinois. Section 111 of the
    Illinois Insurance Code requires that in order for
    the Republic National Life Insurance Company to be
    authorized to transact buslness in the State of
    Illinois it must have on deposit with the proper
    supervising authority of its home state $100,000
    in securittes for the benefit and security of all
    policy obligatLons of the Company.
       "The Company desires to deposit with the State
   Treasurer of the State of Texas $100,000 in s&curl-
   ties in order that it may be authorized to transact
   business in the State of Illlnols. It appears to
   this Department that the matter concerned In this
   case Is very similar to the matter about which the
   Attorney General rendered an opinion to you dated
   December 1, 1937, relative to the Republic Insurance
   Company.
        "We would appreciate 1t very much Lf you would
    give this matter your most immediate attention, and
    advise us whether or not it is within the authority
    of the State Treasurer of this State to accept the
    deposit referred to."
        The opinion of this department, referred,to in the letters
quoted above, construes Article 4993, Chapter 18, Tltle,78,
Vernon's Annotated Civil Statutes. Itwill be noted that such
chapter Is applicable to general casualty companies and that
Article 4993, supra, specifically proHdes, in part:
        "Only companies organized and doing business
    under the provisions of this Chapter shall be sub-
    ject to its provisions. * * * *.'I
        Under 'thefacts stated above, the Republic National Life
Insurance Company was organized under the laws of this state in
accordance with the provisions of Chapter 3, Title 78, Vernon's
Annotated Civil Statutes. Therefore, we do not think that.'
Article 4993, supra, and the above mentioned oplnl.onhave any
application to the question under consideration.
.   -_




         Honorable Charleg Lockhart, page   3         O-3855

                   Article 4739j Vernon’s Annotated Civil Statutes, pro-
         vides :
                   “Any life insurance company, accident insurance
             company, life and accident, heaIth and accident,“or
             life, health and accident insurance company, organized
             under the laws of this State, may at its option, de-
             posit with the State Treasurer securit’iesequal to
             the amount of its capital stock, and may, at Its
             oetIon, withdraw the same or any part thereof, first
             having deposited in the treasury In lieu thereof
             oth,ersecurities equal in value to those withdrawn.
             Any such securities, before being so originally de-
             posited or substituted, shall ‘be approved-by the Com-
             missioner. When any such deposit is’made, the Trea-
             Surer   shall execute to the company making the deposit
             a receipt therefor, giving such description to such
             securities as will ldentlfy the same; and such com-
             pany shall have the right to advertise such fact,
             or print a copy of the treasurer’s receipt on the
             policies it’may Issue; and the proper officers or
             agents of each Insurance company making such deposit
             shall be permitted, atall reasonable times; to ex-
             amine’ such securities and to detach coupons there-
             frbm and to collect’Interest   thereon, under such
             reasonable~rules,and regulations as may be prescribed
             by the Treasurer, and’the Commissioner. Such deposit
             when made by any company shall thereafter be main-
             tained’as long as saLd company shall have outstanding
             any ll~abllltgto Its policy holders. For the purpose
             of State, county, and municipal taxation, the situs
             of’all personal property belonging to such companies
             shall be at the home office of such company.”
                  It will be noted that Article 4739, supra, authorizes
         any company named therein, at its option, to deposit with the
         State Treasurer securities equal to the amount of its capital
         stock. This statute further provides for the withdrawal of
         said securities under certain circumstances and conditions men-
         tioned therein and the substitution of other securiti,esin lieu
         of the original securities deposited, further providing, that
         any such securities, before being so originally deposited or
         substituted, shall be approved by the Board of Insurance Commls-
         sioners . Under the above mentioned statute, such deposit when
         made by any company shall thereafter be maintained as long as
         said company shall have outstanding any liability to its policy-
         holders.
                 It is clear from the above mentioned statute that any
         company mentioned therein is authorized to make a deposit with
Honorable Charley Lockhart, page 4             O-3855

the State Treasurer'under the proVlslons'there6f and that the
State Treasurer is authorlzed~to accept and receive said deposit
and shall execute to the company making-the deposit a'receipt
therefor, giving such description to such Securities as will
ldentlfy the same.and such company shall h&&the    right to ad-
vertise such fact; nor print a copy of the treaiur&'s' receipt on
th6 policies it may issue. We think that the'above MntLotied
cbmpany has the'right to make 'the above'tientionedaeposit 'pro-
videa said deposit does nbt exceed the hapital stock bf said
company,'and, as above stated, the treasurer  Is authorized to
receive and accept the same. Whether or not thls"“deposit'ful-
fills or meets the requirements of the Illinols~l~w is a matter
on which we express ho opinion. In other words;~we think that
the deposit can be tide under Article 4739, supra, if all the
tiondltionsof said'statut6 are complied with regardless of the
tiotiVe,ofthe dompany which prompts the tender and deposit. Of
boiwse, when said depo~slt1s mad,e'itis subject to all the pro-
visions of the above mentioned statute.
         Trusttng that the foregoing fully answers your inquiry,
we are
                            Yours very turly
                         ATTORNEYGENERAL OF TEXAS

                            By s/ Ardell Willlisnis
                                  AMell"Willlams
                                  Assistant
AW:ob:wc
APPROVED 3EP 2, 1941
s/hover Sellers
FIRST A3313TANT
ATTORNEYGENERAL
This Opinion Considered And Approved In Limited Conference